Dismissed and Memorandum
Opinion filed January 7, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-93-00952-CV
____________
 
DEBBIE PIN YA CHIN a/k/a DEBBIE PIN YA SIEH, Appellant
 
V.
 
KUO KUNG KO, Appellee
 
 
 

On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 92-52982
 
 
 

M E M O R
A N D U M   O P I N I O N
This is an appeal from a
judgment signed June 11, 1993. On August 30, 1996, this court abated this
appeal because appellant, Debbie Pin Ya Chin a/k/a Debbie Pin Ya Sieh,
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for
the Southern District of Texas, under cause number 96-46141 H1-13. See
Tex. R. App. P. 8.2.  
Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on June 19,
1999. The parties failed to advise this court of the bankruptcy court action.
            On November 19, 2009, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.